DETAILED ACTION
This Office Action is responsive to the Amendment filed 13 September 2022.  

Claims 1-8 and 10-14 are now pending.  The Examiner acknowledges the amendments 

to claims 1-8, 10 and 11, as well as the cancellation of claim 9 and the addition of 

claims 12-14.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because replacement Figs. 8, 13, 15 and 16 have improper shading of some text, which makes such text illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The replacement specification is objected to because the Amendments to the specification must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section under 37 CFR 1.121 and as outlined in MPEP 714 under Section II. B. “Amendments to the Specification” which states: “[I]n order to delete, replace or add a paragraph to the specification of an application, the amendment must unambiguously identify the paragraph to be modified either by paragraph number (see MPEP § 608.01), page and line, or any other unambiguous method and be accompanied by any replacement or new paragraph(s). Replacement paragraphs must include markings to show the changes. A separate clean version of any replacement paragraphs is not required. Any new paragraphs must be presented in clean form without any markings (i.e., underlining).”

The disclosure is also objected to because of the following informalities: at least paragraphs [0002] and [0020] of the instant publication contains grammatical errors. For instance, “a method and apparatus for multi-channel simultaneously high power magnetic coil driver” does not make sense.   Also, at paragraph [0020], it is unclear what element “this is” references in the third sentence beginning with “As this is a resonant circuitry…”.  Moreover, “a resonant circuitry” should be --a resonant circuit-- or --resonant circuitry-- to make sense grammatically.  
Appropriate correction is required.                                                                                                                                            

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: at line 6 of claim 1 and line 7 of claim 11, “a resonant circuitry” should be --a resonant circuit-- or --resonant circuitry-- to make sense grammatically.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “magnetic coil drive modules” in claims 1 and 11 and “end-of-charge mechanism” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 1 recites “[A]n apparatus for simultaneously producing controlled magnetic pulses as an output of a multi-channel high power magnetic coil driver”.  It is unclear if “a multi-channel high power magnetic coil driver” is required by the claim or not.  
At line 7 of claim 1, it is unclear if “resonant circuitry” is part of the “apparatus” or not.  
At line 7 of claim 1, it is unclear what includes “self-oscillating” and further, it appears as if “self-oscillating” should be followed by a noun.  
At lines 7-8 of the claim 1, it appears that “with constant cycle” should apparently read –with a constant cycle-- to be clear grammatically.
Claim 1 at line 9 recites “thereby enabling to act…”.  It is unclear what element is being enabled “to act”.  
At line 10 of claim 1, it is unclear if “feedback” is the same as or different than “feedback” recited at line 9.
Claim 1 at line 11 recites “…wherein controlling an output self-oscillating current and a magnetic field of each magnetic coil drive module”.  There is insufficient antecedent basis for this limitation (step) in the claim.
At line 12 of claim 1, it is unclear if “a magnetic field” is the same as or different than “magnetic fields” recited at line 4.
At line 6 of claim 2, it is unclear if “an output” is the same as or different than “an output” recited at line 2 of claim 1.
At line 2 of claim 3, it is unclear what “its own output” references and if it is different than “an output” recited at line 6 of claim 2 or “an output” recited at line 2 of claim 1.
At line 2 of claim 4, it is unclear what defines “a plurality…capacitor bank”.  
At line 2 of claim 5, it is unclear if “the capacitor bank” references “a plurality…capacitor bank” or “single capacitor bank” recited in claim 4.  
Claim 8 at line 3 recites the limitation "the set of parameters provided".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 8 recites the limitation "the outputs currents and voltage".  There is insufficient antecedent basis for this limitation in the claim.
At line 6 of claim 8, it is unclear which magnetic coil drive module is being referenced as claim 1 recites a plurality of magnetic coil drive modules.  
Claim 8 at line 6 recites the limitation "the voltage charged to an oscillating output capacitor".  There is insufficient antecedent basis for this limitation in the claim.
At line 8 of claim 8, “an output train pulses” is indefinite as it seems to be grammatically incorrect.  
At lines 9-10 of claim 8, it is unclear if “a monitoring feedback” is the same as or different than “a monitoring feedback” recited at line 2 of claim 3 from which claim 8 depends.  
	In claim 10, claim limitation “end-of-charge mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses that the control switching module comprises an end of charge module and a dump control module, however it is unclear what the “end-of-charge mechanism” comprises. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 at line 1 recites “[A] method for simultaneously producing controlled magnetic pulses as an output of a multi-channel high power magnetic coil driver”.  It is unclear if “a multi-channel high power magnetic coil driver” is required by the claim or not.  
At line 5 of claim 11, “in form of a sinusoidal wave” is indefinite.  
At line 6 of claim 11, it is unclear if “as applied by the magnetic coils...” is a positive recitation of application of “a magnetic stimulation” (in line 5) or not.  
At line 7 of claim 11, it is unclear if “resonant circuitry” is required by the claim or not.  
At line 7 of claim 11, it is unclear what includes “self-oscillating” and further, it appears as if “self-oscillating” should be followed by a noun.  
At lines 7-8 of the claim 11, it appears that “with constant cycle” should apparently read –with a constant cycle-- to be clear grammatically.
Claim 11 at line 9 recites “thereby enabling to act…”.  It is unclear what element is being enabled “to act”.  
At line 10 of claim 11, it is unclear if “feedback” is the same as or different than “feedback” recited at line 9.
Claim 1 at line 11 recites “…wherein controlling an output self-oscillating current and a magnetic field of each magnetic coil drive module”.  There is insufficient antecedent basis for this limitation (step) in the claim.
At line 12 of claim 11, it is unclear if “a magnetic field” is the same as or different than “magnetic fields” recited at line 4.
29.	At line 2 of claim 13, it is unclear if “controlled output magnetic pulses” is the same as or different than “controlled magnetic pulses as an output” recited at line 1 of claim 1.  
30.	At line 4 of claim 13, it is unclear if “a multi-channel system that works as a high-power wireless battery charger” is being required by the claim or not as it follows the phrase “thereby resulting in…”.   
31.	Claim 14 at line 1 recites the limitation "the controlled magnetic pulses".  There is insufficient antecedent basis for this limitation in the claim.
32.	At lines 1-2 of claim 14, it is unclear how controlled magnetic pulses themselves would form an anti-gravity plate.  
33.	At line 3 of claim 14, it is unclear what is encompassed by “vehicle/platform” as the two terms have completely different definitions conventionally.  
34.	Claim 14 at line 3 recites the limitation "the magnetic pulses adapted to produce force vectors".  There is insufficient antecedent basis for this limitation in the claim.
35.	Claim 14 at line 4 recites the limitation "the magnetic pulses configured to work in an alternating manner".  There is insufficient antecedent basis for this limitation in the claim.
36.	At line 5 of claim 14, it is unclear if “some magnetic coils” as of “the magnetic coils” recited at line 2.  
37.	At line 6 of claim 14, it is unclear if “other magnetic coils” as of “the magnetic coils” recited at line 2.  
38.	In claim 14, lines 4-6 are indefinite due to grammatical errors likely occurring within the recitation of “wherein the magnetic coils configured to work in an alternating manner, thus when some magnetic coils are active…”.
39.	At line 6 of claim 14, it is unclear if “magnetic pulses” is the same as or different than “the magnetic pulses” recited at line 3 or line 1 of claim 1.  


Allowable Subject Matter
40.	Claims 1-8 and 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
41.	Applicant’s arguments filed 13 September 2022 with respect to the rejection of claims 5 and 8 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the amendments.

42.	Applicant’s arguments filed 13 September 2022 with respect to the rejection of claims 1-11 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.

43.	Applicant’s arguments filed 13 September 2022 with respect to the rejection of claims 1-8, 10 and 11 under 35 U.S.C. 102 citing Mischelevich; and claims 3-5 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791